Citation Nr: 1211736	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-01 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a disability rating in excess of 30 percent for bilateral pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from November 1981 to June 1983.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2011, the Board remanded the claim for further development.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the March 2011 remand, the Board directed the AMC/RO to contact the Veteran and request that she identify all treatment that she received for her feet since January 2010, and to obtain all identified treatment records, including VA treatment records.  The AMC/RO instead asked the appellant in an April 2011 correspondence to "[s]end any treatment records pertinent to your claimed condition(s), especially those which are recent (within the last 12 months)."  This correspondence did not comply with the directives of the March 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Nor does this correspondence fulfill the duty to assist in developing the claim.  Moreover, the AMC/RO did not contact the claimant at her current address and ask her whether she wants a new Travel Board hearing to be scheduled, as directed by the Board.  See id.  It was noted that while she had missed a Travel Board hearing, that she claimed not to have received notice as she had moved.

Records from the Salisbury VA Medical Center reflect that the appellant underwent another foot surgery in June 2010.  Prior to the remand, the RO obtained treatment records from that facility thru January 2010, and subsequent to the remand the AMC/RO obtained treatment records from that facility dated from August 2010 to May 2011.  The AMC/RO should attempt to obtain all treatment records from the Salisbury VA Medical Center from January to August 2010 and from May 2011 to the present.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and request that she identify all treatment that she received for her feet since January 2010.  All identified treatment records should be obtained, with the assistance of the appellant as necessary.  If she does not respond, it will be taken to mean that there are no pertinent private records available.  Regardless of the appellant's response, the AMC/RO should attempt to obtain all records from the Salisbury VA Medical Center from January to August 2010 and from May 2011 to the present.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran and her representative should also be notified of VA's inability to obtain the records.  

2.  After completion of the above development and any additional development deemed necessary by the AMC/RO in light of any newly obtained evidence, the Veteran's claim should be re-adjudicated.  If the determination remains less than fully favorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.

3.  Thereafter, and if the appeal is not granted, the appellant should be contacted at her current address and an inquiry should be made as to whether she wants a new Travel Board hearing to be scheduled.  The AMC/RO should inform the Veteran that if she does not respond to that inquiry, it will be assumed that she no longer wants a Travel Board hearing.  If the claimant indicates that she wants a Travel Board hearing, such action to schedule one should be taken in accordance with applicable procedures with appellant and current representative notified of the time and place to report.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



